Citation Nr: 1449832	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-09 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left foot tumor.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1982 to August 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDING OF FACT

The weight of the evidence makes it more likely than not that the Veteran's left foot tumor is causally or etiologically related to his military service.


CONCLUSION OF LAW

Criteria for service connection for a left foot tumor have been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim for entitlement to service connection for a left foot tumor.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

VA treatment records from December 2009 and January 2010 show that the Veteran has been treated for a left foot tumor which has caused residual pain and discomfort.  Further, his November 2008 VA examination with September 2009 addendum opinion indicate he suffered from a mass in his left foot.  Therefore, the Veteran has a current diagnosis of a left foot tumor.  The Veteran has stated that he first began to experience problems with his left foot tumor during service.  Though a layperson, he is competent to report such observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, the Board finds him credible, as the service treatment records, specifically the Veteran's discharge examination, document the left foot tumor.  The Board further notes that the left foot tumor was not present on the Veteran's entrance examination in 1982.  Therefore, the Board finds that the left foot tumor manifested during the Veteran's active duty, and service connection for this disorder is granted.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for a left foot tumor is granted. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


